                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                                SOUTHERN DIVISION

OLIVIA COPE, on behalf of herself and all     )
others similarly situated, known and unknown, )
                                              )         Case No. 6:16-cv-03050
                        Plaintiff,            )
                                              )
                v.                            )
                                              )
LET’S EAT OUT, INCORPORATED d/b/a             )
BUFFALO WILD WINGS, JEREMY                    )
BOYER, individually, JAMES BRUNO,             )
Individually, BRUNO MANAGEMENT                )
COMPANY, INC., BRUNO ENTERPRISES, )
INC. TOO, WING BACKS, INC., SOONERS )
OR LATER, INC., HOT TEX, INC., and            )
SPREADING OUR WINGS, INC.                     )
                                              )
                        Defendants.           )

       PLAINTIFF’S SUGGESTIONS IN OPPOSITION TO DEFENDANTS’
  MOTION TO DECERTIFY FLSA CLASS AND MISSOURI STATE LAW CLASSES

       Defendants are just going through the motions. They have put forward less evidence at

the decertification stage than they offered in opposing Plaintiff’s original motions for class and

collective action certification. And the paltry evidence Defendants have put forward – the

walkout questionnaire results and three opt-in depositions – supports rather than erodes

continued certification.

       The questionnaire results support continued certification because they show that over 95

percent of servers and bartenders who reported experiencing walkouts or cash shortages were

required to pay for them from their tips. This is overwhelming evidence that Defendants

maintained and enforced a common illegal policy. That some servers and bartenders did not




        Case 6:16-cv-03050-SRB Document 275 Filed 10/29/18 Page 1 of 15
experience a walkout or cash shortage is irrelevant to class certification at this stage, because that

fact goes to damages, as this Court previously held.

       The opt-in depositions demonstrate that Defendants relied on a critically deficient process

to obtain declarations from then-current employees. Without those declarations – the same ones

Defendants relied on in opposing collective action certification – Defendants have put forward no

evidence to support decertification of the excessive non-tipped work claims in the case, much

less the three other Fair Labor Standards Act (“FLSA”) claims that Defendants ignore in their

motion.

       As demonstrated below, the evidence developed in discovery – including from

Defendants’ own witnesses – supports continued certification of the class and collective action

claims. Defendants ignore this evidence, as if their own witnesses do not exist. As a result, the

Court should deny Defendants’ motion.

I.     Legal Standards

       A.      Legal Standards for Decertification of a Rule 23 Class Action

       According to the Eighth Circuit, proponents of decertification (here Defendants) bear the

initial burden to prove that continued class treatment is inappropriate:

       “Generally, the proponent of a motion bears the initial burden of showing that the
       motion should be granted. Additionally, a district court maintains an independent
       duty to assure that a class continues to be certifiable under Rule 23(a). The
       existence of this independent obligation lends further support for requiring the
       movant to bear the burden of showing that the district court mistakenly
       maintained class certification. Moreover, a defendant bears a more onerous
       burden in challenging certification where ... the initial certification decision was
       carefully considered and made after certification-related discovery.”

Vogt v. State Farm Life Ins. Co., No. 2:16-CV-04170-NKL, 2018 WL 4937069, at *1 (W.D. Mo.

Oct. 11, 2018) (quoting Day v. Celadon Trucking Servs., Inc., 827 F.3d 817, 832 (8th Cir.

                                                       2


          Case 6:16-cv-03050-SRB Document 275 Filed 10/29/18 Page 2 of 15
2017)).

          B.     Legal Standards for Decertification of an FLSA Collective Action

          In resolving a motion to decertify an FLSA collective action, a court “must determine

whether plaintiffs are similarly situated with respect to their job requirements and pay

provisions.” Fast v. Applebee's Int'l, Inc., No. 06-4146-CV-C-NKL, 2009 WL 2391921, at *1

(W.D. Mo. Aug. 3, 2009) (citing Grayson v. K-Mart, 79 F.3d 1086 (11th Cir. 1996)). Of course,

“[e]very group of plaintiffs will necessarily include individuals with different experiences[;] the

question is simply whether the differences among the plaintiffs outweigh the similarities of the

practices to which they were allegedly subjected.” Drake v. Steak N Shake Operations, Inc., 286

F. Supp. 3d 1040, 1043 (E.D. Mo. 2017) (quotation and citation omitted). In determining

whether the plaintiffs are similarly situated, courts also consider three factors: “(1) individual

plaintiff’s disparate factual and employment settings, (2) defenses which are individual to each

plaintiff, and (3) fairness and procedural considerations.” Fast, 2009 WL 2391921, at *1 (citing

Keef v. M.A. Mortenson Co., No. 07-CV-3915 (JMR/FLN), 2009 WL 465030 (D. Minn. Feb. 24,

2009)). Differences between plaintiffs – such as variations by restaurant – do not justify

decertification when the court can address these issues “through dividing the class into

subclasses.” Fast, 2009 WL 2391921, at *1.

II.       The Rule 23 Classes Should not be Decertified

          A.     The Questionnaire Results Do not Defeat Typicality or Predominance

          Defendants are wrong in asserting that class member questionnaire responses defeat

typicality and predominance. Defs.’ Suggs. in Supp. of Their Mtn. Decertify (“Defs.’ Decert.

Brief.”), ECF No. 272, at 5-7. In moving for class certification, Plaintiff never claimed that every


                                                      3


          Case 6:16-cv-03050-SRB Document 275 Filed 10/29/18 Page 3 of 15
potential class member paid for a walkout or cash shortage. Instead, Plaintiff claimed that

Defendants enforced an illegal policy of requiring potential class members who experienced

customer walkouts or cash shortages to pay for them from their tips. See Plt’s Suggs. in Supp. of

Her Mtn. for Rule 23 Class Cert., ECF No. 144, at 8. The parties already briefed this exact

distinction:

    •   Plaintiff’s opening brief in support of class certification: “Here, the central common

        question for Plaintiff’s MMWL claim and Missouri common law claim is whether

        Defendants had a policy requiring servers and bartenders to return a portion of their tips

        to pay for customer walkouts and cash shortages.” Plt’s Suggs. in Supp. of Her Mtn. for

        Rule 23 Class Cert., ECF No. 144, at 8.

    •   Defendants’ opposition to class certification: “Because Plaintiff’s proposed classes

        include an untold number of individuals who have not suffered any injury, and therefore

        do not have a claim against either Let’s Eat Out or Bruno Enterprises, Plaintiff’s proposed

        classes are fatally overbroad.” Defs.’ Suggs. in Opp. To Plt’s Mtn. for Class Cert., ECF

        No. 147, at 8, and 11-13 (applying same analysis).

        In granting class certification, the Court agreed with Plaintiff that certification was

appropriate even if not every member of the potential class experienced a walkout or cash

shortage – and thus suffered damages. See Order, ECF No. 172, at 9-10. Defendants have

provided no reasons why the Court should reconsider its previous order granting class

certification.

        In their opposition to Plaintiff’s original class certification motion, Defendants asserted

that they eliminated their illegal walkout policy in 2013, not mid-2015. Defs.’ Suggs. in Opp. to


                                                      4


         Case 6:16-cv-03050-SRB Document 275 Filed 10/29/18 Page 4 of 15
Plt’s Mtn. for Class Cert., ECF No. 147, at 3. Defendants abandon that position in arguing for

decertification because class member questionnaire responses provide no support for it. This

means that Defendants have presented less evidence to support decertification than they

presented in opposing class certification. When that is true, it is impossible for Defendants to

have satisfied their burden to show continued certification is inappropriate. Vogt, 2018 WL

4937069, at *1 (quoting Celadon Trucking Servs., Inc., 827 F.3d at 832 (describing the burden

on the party seeking decertification)).

       The class member questionnaire responses overwhelmingly support continued

certification. Of class members who reported experiencing a customer walkout or cash shortage,

over 95 percent were required to pay for that walkout or cash shortage from their tips.

Attachment 1, Werman Decl., Exhibit A, Expert Report of Chester Hanvey, Ph.D., at 11. (Sept.

4, 2018). That is the most relevant statistic from the questionnaire results and it provides “strong

empirical support that these [walkout and cash shortage] policies were actually enforced . . .” Id.

The statistic provides no support for Defendants’ original arguments against class certification

about varying levels of enforcement by restaurant, manager, or time period. Defs.’ Suggs. in Opp.

To Plt’s Mtn. for Class Cert., ECF No. 147, at 3.

       B.      At Best, Defendants’ Arguments Support Refining the Class Definitions

       After arguing for decertification of the state-law classes, Defendants alternatively suggest

that the Court reduce the classes to the individuals who reported paying for a walkout or cash

shortage in their questionnaire responses. Defs.’ Decert. Brief at 7. As explained above, the

questionnaire results do not support limiting the classes at the liability stage. But even if the

Court now decided that the classes must be limited to persons who paid for walkouts or


                                                      5


        Case 6:16-cv-03050-SRB Document 275 Filed 10/29/18 Page 5 of 15
shortages, the appropriate relief is to modify the class definitions, not to decertify the classes

altogether. See In re Whirlpool Corp. Front-Loading Washer Prod. Liab. Litig., 302 F.R.D. 448,

459 (N.D. Ohio 2014) (“decertification is a ‘drastic step,’ not to be taken lightly. Thus, if

possible, modification of the class definition, or use of subclasses, is generally preferred.”)

(quoting H. Newberg & A. Conte, 2 Newberg on Class Actions § 7:37 at 190 (3rd ed. 1992)).

Thus, rather than decertify the classes, the Court could – if it is sympathetic to Defendants’

argument – modify the customer walkout/cash register shortage class definition to include only

Defendants’ Missouri servers and bartenders who paid for customer walkouts or cash register

shortages.1

III.   The FLSA Collective Action Claims Should not be Decertified

       A.      Defendants Only Seek Decertification Based on One of the Four FLSA
               Collective Action Claims in the Case

       Defendants misrepresent the FLSA collective action claims in this case by suggesting that

they are based solely on servers and bartenders spending more than 20 percent of their time

performing non-tipped work. Defs.’ Decert. Brief at 2. In fact, Plaintiff’s FLSA claims are based

on Defendants paying collective action members tip-credit wages while doing the following: (1)

failing to inform them of the tip-credit provisions of the FLSA; (2) requiring them to perform

non-tipped work “unrelated” to their tipped occupation, including cleaning bathrooms, slicing

fruit, washing dishes, portioning food items in the kitchen, and sweeping, mopping, or deck



1
        Plaintiff need not review here why the state-law classes still satisfy the requirements
under Rule 23(a) and (b)(3) that Defendants have not challenged. See Santillan v. Gonzales, No.
C 04-2686 MHP, 2005 WL 1592872, at *13 (N.D. Cal. July 1, 2005) (after rejecting the
defendants’ mootness challenge, denying decertification without revisiting other Rule 23
requirements because they were unchallenged and thus remained satisfied for the reasons
articulated in the Court’s original class certification order).
                                                        6


        Case 6:16-cv-03050-SRB Document 275 Filed 10/29/18 Page 6 of 15
scrubbing floors; (3) requiring them to perform non-tipped work that, even if it was otherwise

“related” to their tipped occupation, exceeded 20 percent of their time worked in individual

workweeks; and (4) requiring them to pay Defendants from their tips when they experienced

customer walkouts or cash shortages. Fourth Amd. Rule 23 Class Action and FLSA Collective

Action Compl. ¶¶ 98-101. Defendants only seek decertification of the FLSA claims based on (3),

the 20 percent theory.

       B.      The Opt-in Depositions Support Continued Certification

       Defendants’ argue that the 20 percent claim should be decertified because three Opt-in

Plaintiffs gave deposition testimony that contradicted declarations those Opt-in Plaintiffs signed

when employed by Defendants. Defs.’ Decert. Brief at 7-9. But far from supporting

decertification, the Opt-in Plaintiff depositions demonstrate that Defendants used a deficient

process to obtain declarations from current employees.

       The Opt-in Plaintiffs were interviewed for their declarations by Defendants’ counsel

during a shift at Defendants’ restaurants.2 Opt-in Plaintiffs Kaila Bryant and Carly Kelly testified



2
        Attach. 1, Werman Decl., Exhibit B, Depo. of Kaila Bryant, 99:4-11 (“Q. During your
meeting with counsel – did that take place in the restaurant, by the way? A. Yes. Q. Do you recall
where in the restaurant that took place? A. In the dining room. Q. Was this during your shift? A.
Yes.”); Attach. 1, Werman Decl., Exhibit C, Depo. of Michelle Brockstedt, 99:17-24 (“Q. And
where – it’s my understanding that you met in the restaurant; is that correct? A. Correct. Q.
Where in the restaurant did the meeting take place? A. We sat in a booth. Q. How long did the
meeting last? A. About 15 to 20 minutes.”); Attach. 1, Werman Decl., Exhibit D, Depo. of Carly
Kelly, p. 9:19-10:5 (“Q. Okay. Tell me what you remember about your meeting with me at the
restaurant back in 2016. A. I remember I got to work. And a manager – I don’t recall who – told
me that a lawyer was here to speak to me, that I needed to clock in and, you know, come speak to
you. So I came and spoke to you. And you asked me a few questions, and I answered to the best
of my recollection what I could answer. And that was it. And then I heard later – but I guess that
doesn’t matter. Q. You heard later what? A. About the lawsuit, what was actually going on with
the lawsuit.”

                                                     7


        Case 6:16-cv-03050-SRB Document 275 Filed 10/29/18 Page 7 of 15
that they were instructed by a manager to talk to Defendants’ counsel.3 At the time, however, the

Opt-in Plaintiffs were unaware that the interviewer represented Defendants in the lawsuit.4 The

interviewer failed to define the meaning of crucial terms in the declarations, such as “duties that

are unrelated to serving guests” and “non-tip-producing activities.”5 And the “20 percent or less”

statement that appears in each Opt-in Plaintiff’s declaration was suggested to them by

Defendants’ counsel6 or inserted into the declaration without consulting the Opt-in Plaintiffs.7



3
        Attach. 1, Werman Decl., Ex. B, Depo. of Kaila Bryant, p. 88:1-6 (“A. My manager – I
don’t remember who it was at the time, but my manager did ask me to sit down and speak with
you. Q. Sure. A. It wasn’t really – it was, hey, someone’s coming in, you’re going to sit down
and talk with them.”); Attach. 1, Werman Decl., Ex. D, Depo. of Carly Kelly, p. 9:19-10:2.
4
        Attach. 1, Werman Decl., Ex. B, Depo. of Kaila Bryant, p. 86:24-87:6 (“A. I remember
you reading me the – not word for word, but the bottom part of it saying that you were going to
ask me questions regarding the pay and whatnot. Q. Okay. A. And the top part, you introduced
yourself and told me that you were an attorney with the lawsuit, but I was not entirely aware of
which side you were representing.”); Attach. 1, Werman Decl., Ex. C, Depo. of Michelle
Brockstedt, p. 100:9-14 (“Did you understand at the time that you were meeting with Mr. Russell
who he represented? A. No. Q. You were not clear during your meeting with Mr. Russell that he
represented Buffalo Wild Wings? A. Correct.”); Attach. 1, Werman Decl., Ex. D, Depo. of Carly
Kelly, p. 10:6-9 (“Q. Okay. Do you remember me telling you during that meeting that I represent
the company with respect to a lawsuit filed by an individual named Olivia Cope? A. No.”).
5
       See, e.g., Attach. 1, Werman Decl., Ex. D, Deposition of Carly Kelly, p. 76:7-10 (“Q.
When you met with counsel, Mr. Russell, on June 30 of 2016, did Mr. Russell tell you how he
was defining the term non-tip-producing activities? A. No.”).
6
        Attach. 1, Werman Decl., Ex. B, Depo. of Kaila Bryant, p. 94:22-95:10 (“Q. The – in
paragraph – Exhibit 1, paragraph 17, in the first sentence where it says at the end, quote “I would
estimate that I spend approximately 20 percent of my time on these duties,” end quote. Do you
see that? A. Yeah. Q. Where did that 20 percent number come from? A. In my discussion with
Mr. Russell, we were – a 15 to 20 percent was mentioned. I just – we kind of assumed. Q.
Mentioned by counsel? A. Yes. Q. So you didn’t come up with the 20 percent number yourself?
A. No.”).
7
       Attach. 1, Werman Decl., Ex. D, Depo. of Carly Kelly, p. 75:5-21 (“Q. And then on
number 17, you said it was incorrect that – where it says, “I would estimate that I spend
approximately 20 percent of my time on these duties.” And you said today that it was more like
                                                     8


        Case 6:16-cv-03050-SRB Document 275 Filed 10/29/18 Page 8 of 15
This is unsurprising given that the declarations are almost entirely boilerplate,8 which undercuts

their weight even without the subsequent depositions. See Augustyniak v. Lowe’s Home Ctr., No.

14-CV-00488-JJM, 2016 WL 462346, at *4 (W.D.N.Y. Feb. 8, 2016) (collecting cases). And the

Opt-in Plaintiffs testified that they did not review or did not remember reading or reviewing the

declarations prepared by Defendants’ counsel before signing them.9



40 to 45 percent, right? A. Yes, sir. Q. Okay. Do you recall me asking you about that when we
met? A. No. Not the particular question. Q. Okay. A. No. Q. You recall me asking you about
your duties but not about a percentage? A. Right. Q. Okay. And you don’t recall – I take it you
don’t recall telling me that your estimate was 20 percent? A. No.”).

8
        Compare ECF No. 272-4, Decl. of Kayla Bryant, ¶ 18 (“The amount of time I spend on
pre-shift, post-shift, and other duties not directly involved in guest services (i.e. non-tip-
producing activities) will change from shift to shift. This is because some days we are
busier than others, and some days I will perform these duties faster or slower than on other
days.”); ECF No. 272-6, Decl. of Michelle Brockstedt, ¶ 17 (“The amount of time I spend on
pre-shift, post-shift, and other duties not directly involved in guest services (i.e., non-tip-
producing activities) will change from shift to shift. This is because some days we are
busier than others, and some days I will perform these duties faster or slower than on other
days.”); ECF No. 272-8, Decl. of Carly Kelly, ¶ 18 (“The amount of time I spend on pre-shift,
post-shift, and other duties not directly involved in guest services (i.e., non-tip-producing
activities) will change from shift to shift. This is because some days we are busier than
others, some days I am the closer, and some days I will perform these duties faster or slower
than on other days.”) (emphasis added to show identical language). Compare also ECF No.
272-4, Decl. of Kayla Bryant, ¶ 17 (“While I do not generally track how much time I spend
on my various pre- and post-shift duties that are unrelated to serving guests, I would
estimate that I spend approximately 20% of my time on these duties.”); ECF No. 272-6,
Decl. of Michelle Brockstedt, ¶ 16 (“While I do not generally track how much time I spend
on my various duties that are unrelated to serving guests, I would estimate that I spend less
than 20% of my time on these duties.”); ECF No. 272-8, Decl. of Carly Kelly, ¶ 17 (“While I
do not generally track how much time I spend on my various duties that are unrelated to
serving guests, I would estimate that I spend approximately 20% of my time on these
duties.”) (emphasis added to show identical language).
9
        Attach. 1, Werman Decl., Ex. B, Depo. of Kaila Bryant, p. 82:21-83:1 (“Q. Do you
remember reading this declaration before you signed it? A. No. Q. Do you remember being asked
to read the declaration before you signed it? A. No.”); Attach. 1, Werman Decl., Ex. C,
Deposition of Michelle Brockstedt, p. 86:15-18 (“Q. Did you have an opportunity to read this
declaration before signing it? A. Not that I can recall. I know I was working at the time. So I
                                                      9


        Case 6:16-cv-03050-SRB Document 275 Filed 10/29/18 Page 9 of 15
       Defendants attempted to shore up their dubious declaration-gathering process by having

the Opt-in Plaintiffs sign a Notice of Rights and Consent to Interview document during their

interview with Defendants’ counsel. However, the three Opt-in Plaintiffs testified that they do

not recall reviewing the Notice of Rights document and that its contents were not explained to

them.10 Defendants’ declarations are unreliable and should not be considered for purposes of

Defendants’ motion for decertification. See Sjoblom v. Charter Commc’ns, LLC, No. 3:07-cv-

0451-bbc, 2007 WL 5314916, at *4 (W.D. Wis. Dec. 26, 2007) (striking affidavits obtained by

defendants’ counsel when affiants did not recall signing the consent forms and the forms did not

sufficiently warn affiants that they may be part of the lawsuit).

       Additionally, Defendants cite no authority for their argument that Opt-in Plaintiffs’

deposition testimony somehow disqualifies them from pursuing their claims. Defs.’ Decert. Brief

at 9-10. Thus, Defendants’ request that the Opt-in Plaintiffs be somehow “disqualified” from the

litigation should be denied.



don’t recall.”); Attach. 1, Werman Decl., Ex. D, Deposition of Carly Kelly, p. 19:11-15 (“Q.
Okay. Do you recall reviewing the declaration at all? A. No. Q. Either electronically or in hard
copy? A. No.”).
10
        Attach. 1, Werman Decl., Ex. B, Depo. of Kaila Bryant, p. 86:18-22 (“Q. Okay. And do
you remember – I know you many not remember that it was me, but do you remember me
reading everything in this document to you before I asked you any questions about your job? A.
Not specifically everything, no.”); Attach. 1, Werman Decl., Ex. C, Depo. of Michelle
Brockstedt, p. 102:22-103:8 (“Q. Do you recall me reading everything in this document to you,
word for word, before I asked you any substantive questions about this case or about your job
duties? … A. I do not recall this being read to me word for word.”); Attach. 1, Werman Decl.,
Attach. 1, Werman Decl., Ex. D, Depo. of Carly Kelly, p. 15:10-16:1 (“Q. Okay. Do you recall
me reading this document, the language of this document to you, prior to asking you any
substantive questions during our meeting? A. No. Q. Okay, and again, does that mean you don’t
recall one way or the other … A. No. I don’t recall ever – no – you explaining this at all. Q.
Okay. A. No. Q. And, again, are you saying I didn’t explain it, or are you saying I could have,
you just don’t recall me doing it one way or the other … A. I’m saying you didn’t. Because all of
                                                    10


       Case 6:16-cv-03050-SRB Document 275 Filed 10/29/18 Page 10 of 15
        C.      Dr. Hanvey’s Expert Analysis of Time and Check Data Supports Continued
                Certification of the 20 Percent Claim

        Objective data supports collective treatment of the 20 percent claim. Plaintiff’s expert,

Dr. Chester Hanvey, performed a systematic analysis of Defendants’ time clock and customer

check data that showed the gap between a tipped employee’s (1) clock in time for a shift and first

customer served (“Open Gap”), and (2) last customer served during a shift and clock out time for

the shift (“Closing Gap”). Attach. 1, Werman Decl., Exhibit E, Expert Report of Chester Hanvey,

Ph.D (July 17, 2017) at 5-6. Dr. Hanvey determined that for the 126 tipped employees whose

data he analyzed, 85.7% of those individuals’ combined Open and Closing Gap time exceeded

20% of their time worked in at least one workweek. Id. at 8. Dr. Hanvey also concluded based on

his data analysis that tipped employees spent an average of 18.2 percent of their work time

performing work before opening their first customer check or after closing their last customer

check. Id. at 8-9.

        Defendants’ decertification motion does not even mention Dr. Hanvey’s analysis of

Defendants’ own time clock and customer check data. Nor have Defendants moved to exclude

Dr. Hanvey’s analysis under Daubert. Defendants’ Daubert motion is limited to Dr. Hanvey’s

analysis of the walkout/cash register shortage questionnaire. See generally Defs.’ Mtn. to

Exclude Testimony of Expert Witness, Chester Hanvey, ECF No. 268. This is significant because

Dr. Hanvey’s analysis provides objective evidence that supports Plaintiff’s 20 percent theory.

The Open and Closing Gap time alone does not establish a violation for all collective action

members, but that evidence does not address additional running side work tipped employees

complete in between serving customers. The Parties’ witnesses all agree tipped employees


this, if this was all explained to me, I would remember.”
                                                    11


        Case 6:16-cv-03050-SRB Document 275 Filed 10/29/18 Page 11 of 15
perform this work running side work. See Plt’s Suggs. in Supp. of Her Mtn. for Step-One Notice,

ECF No. 36, at 7 (Section II.B.5); Attach. 1, Werman Decl., Exhibit F, Boyer Depo. at 259:19-

260:15 (Defendants’ corporate representative identifying “running duties” or “side work” tipped

employees perform during a shift when not serving customers). At trial, representative witnesses

will establish how long this running side work takes to perform, which will be sufficient to

establish a violation under the 20 percent theory for all collective action members.

       D.      Defendants’ Witnesses Confirm that Collective Action Members Are
               Similarly Situated

       Defendants’ brief does not analyze the traditional decertification factors11 because those

factors support continued certification. First, collective action members are similarly situated

with respect to their pay because Defendants paid them tip-credit hourly wages. Defs.’ Answer to

Plt’s Fourth Amd. Compl., ECF No. 219, ¶ 13; Attach. 1, Werman Decl., Ex. F, Boyer Depo. at

81:7-20, 289:23-290:4. Second, collective action members are similarly situated with respect to

their job requirements because Defendants required tipped employees to perform alleged non-

tipped work each shift, including before the restaurants opened to customers, in between serving

customers, after being cut from serving customers, and as part of closing the restaurants. Attach.

1, Werman Decl., Ex. F, Boyer Depo. at 127:14-128:8 (opening servers), 132:2-14 (opening

server duties), 157:4-158:6 (opening bartender duties), 259:19-260:15 (running duties or side-

work in between serving customers), 257:23-259:1 (cut work duties), 175:21-176:5 (bartender

closing), 206:16-20 (server closing). While Defendants may argue that collective action members

did not perform identical tasks each shift, that fact is irrelevant. See Driver v. AppleIllinois, LLC,

No. 06 C 6149, 2013 WL 5818899, at *9 (N.D. Ill. Oct. 29, 2013) (“The fact



                                                     12


       Case 6:16-cv-03050-SRB Document 275 Filed 10/29/18 Page 12 of 15
that [defendant’s] employees performed different tasks in their dual jobs did not defeat

certification, did not support [defendant’s] first motion for decertification, and does not

require decertification now”).

       The remaining decertification factors – differences in factual and employment settings,

individualized defenses, and fairness/procedural considerations12 – also support continued

certification. In their decertification motion, Defendants identify no relevant differences in

factual or employment settings. And testimony from Defendants’ corporate representative

witnesses undercuts any suggestion of relevant differences. Defendants’ commonly owned

restaurants distribute the same policies to newly hired employees, use common human resources

employees, and employ common regional managers who get the same instructions about

enforcing policies across restaurants. Attach. 1, Werman Decl., Exhibit G, Del Rio Depo. at

133:11-24, 42:20-44:9; Attach. 1, Werman Decl., Ex. F, Boyer Depo. at 288:9-18; Attach. 1,

Werman Decl., Exhibit H, Bruno Depo., at 31:19-32:5; 40:2-8; 81:5-8. As for individualized

defenses, Defendants have identified none other than against the three Opt-in Plaintiffs who

testified that their previous declarations were inaccurate. Defenses to three Opt-in Plaintiffs’

claims – especially when based on declarations gathered through a deficient process – hardly

merits decertification when the major defenses turn on Defendants’ entitlement to take a tip

credit for certain quantities and categories of work. Fast, 2009 WL 2391921, at *1. Finally,

fairness and procedural considerations support continued certification because the FLSA is a

remedial statute that should be interpreted in favor of employee coverage, yet many collective




11
       See Section I.B, above.
12
       See Section I.B., above.
                                                     13


       Case 6:16-cv-03050-SRB Document 275 Filed 10/29/18 Page 13 of 15
action members would be foreclosed from pursuing their claims on an individual basis because

of their relatively small value if decertification were granted. Fast, 2009 WL 2391921, at *2.

IV.    Conclusion

       The evidence overwhelmingly supports continued certification of the class and collective

action claims in this case. As a result, the Court should summarily deny Defendants’ motion.



Dated: October 29, 2018                      Respectfully Submitted,

                                             /s/Douglas M. Werman
                                             One of the Attorneys for Plaintiff

Douglas M. Werman – admitted pro hac vice
Zachary C. Flowerree – admitted pro hac vice
Sarah J. Arendt – admitted pro hac vice
Werman Salas P.C.
77 West Washington St., Suite 1402
Chicago, Illinois 60602
Phone: (312) 419-1008
Fax: (312) 419-1025
dwerman@flsalaw.com
zflowerree@flsalaw.com
sarendt@flsalaw.com

Rowdy B. Meeks, MO #48349
Rowdy Meeks Legal Group LLC
8201 Mission Rd, Suite 250
Prairie Village, Kansas 66208
Tel: (913) 766-5585
Fax: (816) 875-5069
Rowdy.Meeks@rmlegalgroup.com




                                                    14


       Case 6:16-cv-03050-SRB Document 275 Filed 10/29/18 Page 14 of 15
                                CERTIFICATE OF SERVICE

        The undersigned certifies that a copy of the foregoing was electronically filed on October
29, 2018 with the Clerk of the Court and therefore served via the Court’s electronic filing system
on the following counsel of record.

   •   Kyle B. Russell kyle.russell@Jacksonlewis.com,
   •   Kirsten Milton   Kirsten.Milton@jacksonlewis.com
   •   Phillip Thompson Phillip.Thompson@jacksonlewis.com
   •   Paul DeCamp     pdecamp@ebglaw.com

                                             /s/Douglas M. Werman
                                             One of Plaintiff’s Attorneys




                                                   15


       Case 6:16-cv-03050-SRB Document 275 Filed 10/29/18 Page 15 of 15
